          Case 1:20-cv-01247-RP Document 12 Filed 01/22/21 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

NOBLE CAPITAL FUND               §
MANAGEMENT, LLC,                 §
TXPLCFQ, LLC, and                §
TXPLCFNQ, LLC,                   §
                                 §
          Plaintiffs,            §                            Civil No. 1:20-CV-1247-RP
                                 §
v.                               §
                                 §
US CAPITAL GLOBAL INVESTMENT     §
MANAGEMENT LLC, f/k/a US CAPITAL §
INVESTMENT MANAGEMENT, LLC,      §
                                 §
          Defendant.             §

  PLAINTIFFS’ RESPONSE TO MOTION TO COMPEL ARBITRATION AND STAY
         PROCEEDINGS OR ALTERNATIVELY MOTION TO DISMISS

       Plaintiffs respectfully submit this response to the motion to compel arbitration (Doc. 8)

filed by Defendant US Capital Global Investment Management LLC and respectfully state:

                                            SUMMARY

       This case stems from misrepresentations USCGIM made in order to induce Plaintiffs to

place investor funds with US Capital / Noble Capital Texas Real Estate Income Fund LP (the

“Fund”), of which USCGIM was general partner, so that USCGIM could misuse and usurp those

funds for the benefit of its principals. Plaintiffs first pursued their claims in arbitration, but that

arbitration was terminated on motion of the Fund, which acts solely through its general partner

USCGIM. In other words, USCGIM wants the Court to refer this dispute to an arbitration that

does not exist. That alone is sufficient to deny USCGIM’s motion.

       Additionally, USCGIM’s conduct—not only in the present lawsuit, but also throughout the

history of the parties’ dispute—demonstrates that USCGIM has waived any right to proceed in

arbitration. Indeed, USCGIM’s decision to seek and obtain termination of the arbitration prior to
PLAINTIFFS’ RESPONSE TO MOTION TO COMPEL ARBITRATION
AND STAY PROCEEDINGS OR ALTERNATIVELY MOTION TO DISMISS                                        PAGE 1
         Case 1:20-cv-01247-RP Document 12 Filed 01/22/21 Page 2 of 11




a final merits hearing have left Plaintiffs with no choice but to seek redress in this Court.

Moreover, USCGIM’s motion to compel is yet another addition to its long line of improper tactics

and gamesmanship. Requiring Plaintiffs to arbitrate claims that they have already tried to

arbitrate—and have been forced to abandon because of USCGIM’s own conduct—will severely

prejudice Plaintiffs by causing additional unnecessary expenses and further delays.

       Finally, the claims are not subject to arbitration for the fundamental reason that there is no

agreement to arbitrate; the arbitration clauses in the agreements between the parties were procured

by fraud and are thus invalid. For any of those reasons, the Court should deny USCGIM’s motion.

                             ARGUMENT AND AUTHORITIES

I.     The Arbitration Between The Parties Has Already Been “Had,” Precluding Further
       Referral To Arbitration.

       Plaintiffs asserted their claims in arbitration, and then USCGIM—fearing an imminent

loss—unilaterally dismantled those proceedings. As a result, this matter now belongs in court.

       Plaintiffs initiated a JAMS arbitration against USCGIM on January 15, 2019. See Doc. 5,

Application for Preliminary Injunction at 12 (citing Doc. 5-1, Declaration of Chris Ragland

(“Ragland Decl.”) ¶ 29). The matter proceeded before JAMS for over a year and a half, involving

multiple days of live testimony, hundreds of pages of briefing and exhibits, and numerous

conferences and hearings before the arbitration panel. Two preliminary arbitration awards were

issued (freezing investor dollars, among other things), and a final merits hearing had been set for

January 2021. See Ragland Decl. ¶ 42.

       The only reason why the JAMS proceedings were terminated prematurely was because the

Fund—which can only operate through its general partner, USCGIM—sought that termination.

See Ex. A, Motion for Payment of Fees or to Terminate Proceedings. Specifically, on August 11,

2020, the Fund moved for an order requiring Noble to pay fees that JAMS had assessed to the


PLAINTIFFS’ RESPONSE TO MOTION TO COMPEL ARBITRATION
AND STAY PROCEEDINGS OR ALTERNATIVELY MOTION TO DISMISS                                      PAGE 2
          Case 1:20-cv-01247-RP Document 12 Filed 01/22/21 Page 3 of 11




Fund or else “terminat[ing] these proceedings” so that the Fund could “resume litigating its claims

in federal court.” Id. at 1.

        Plaintiffs informed JAMS and counsel for all parties of their intent to “submit a response

by August 31,” which JAMS acknowledged and confirmed. Ex. B, Plaintiffs’ Correspondence

with JAMS at 1.1 Nevertheless, at noon on August 31, 2020, before Plaintiffs had had the

opportunity to submit their response to the Fund’s motion, JAMS issued its ruling, terminating the

proceedings. Ex. C, Correspondence from JAMS regarding ruling. On October 28, 2020, JAMS

closed the arbitration. Ex. D, Letter closing arbitration.

        In sum, the arbitration “has been had in accordance with the terms of” the parties’

agreements. See Tillman v. Tillman, 825 F.3d 1069, 1074 (9th Cir. 2016) (concluding “arbitration

was ‘had’ in the sense that the parties engaged in arbitration until the arbitrator terminated those

proceedings” because one of the parties “could no longer pay the arbitrator’s fee”).2 In Tillman,

like here, the proceedings were terminated due to one of the parties’ nonpayment of its fees. Id.3

Because the arbitration had been “had,” the District Court lifted the stay over the original judicial

proceeding, and the Ninth Circuit affirmed, holding that the parties could proceed in court. Id. at

1074; see also Pre-Paid Legal Servs., Inc. v. Cahill, 786 F.3d 1287, 1294 (10th Cir. 2015) (after

panel terminated proceedings due to party’s “repeated refusal to pay the fees,” court held

“arbitration ‘ha[d] been had in accordance with the terms of the agreement,’ . . . removing the § 3


1
 That response would have pointed out that USCGIM, as the Fund’s general partner, was liable for the
Fund’s arbitration fees but had elected not to pay them.
2
 Because this Court sits in diversity, Texas choice of law rules apply. Grasso Enters., LLC v. CVS Health
Corp., 143 F. Supp. 3d 530, 536 (W.D. Tex. 2015). Those principles provide that “[t]he law of the state
chosen by the parties to govern their contractual rights and duties” applies. Restatement (Second) of
Conflict of Laws § 187(2) (1971). Here, the MASA is governed by California law. The LPA is governed
by Delaware law, which does not substantially differ.
3
 Unlike here, however, the party claiming inability to pay in Tillman had provided evidence of its financial
condition. Id. at 1072.

PLAINTIFFS’ RESPONSE TO MOTION TO COMPEL ARBITRATION
AND STAY PROCEEDINGS OR ALTERNATIVELY MOTION TO DISMISS                                            PAGE 3
            Case 1:20-cv-01247-RP Document 12 Filed 01/22/21 Page 4 of 11




requirement for the district court to stay the proceedings”). So too, here: the arbitration has

concluded, and no basis exists to prevent litigation of this matter in court.

II.     USCGIM Has Waived Any Right To Arbitrate.

        USCGIM waived any arbitration rights because it took actions that are inconsistent with

those claimed rights, resulting in significant prejudice to Plaintiffs. USCGIM must now proceed

in court.

        “It is well established that agreements to submit disputes . . . to arbitrators, just like any

other contract terms, may be waived.” Burton-Dixie Corp. v. Timothy McCarthy Const. Co., 436

F.2d 405, 407 (5th Cir. 1971) (citations omitted); see also Martin v. Yasuda, 829 F.3d 1118, 1124

(9th Cir. 2016). Waiver is established where (1) the party seeking arbitration had “knowledge of

an existing right to compel arbitration;” (2) that party engaged in “acts inconsistent with that

existing right;” and (3) “prejudice to the party opposing arbitration result[s] from such inconsistent

acts.” Martin, 829 F.3d at 1124.4

        Whether an action “constitutes a waiver or abandonment of the arbitration agreement”

“depends upon the facts of each case and usually must be determined by the trier of facts.” Burton-

Dixie Corp., 436 F.2d at 408; see also Freeman v. SmartPay Leasing, LLC, 771 F. App’x 926, 932

(11th Cir. 2019); Howard Hill, Inc. v. George A. Fuller Co., 473 F.2d 217, 218 (5th Cir. 1973).

This inquiry is within the province of the courts, not the arbitrators. Martin, 829 F.3d at 1124.

        A.      USCGIM engaged in acts inconsistent with its purported right to arbitration.

        Even though USCGIM inserted the arbitration clauses in the parties’ agreements, it actively

sought—and achieved—the demise of the arbitration commenced by Plaintiffs once it became




4
  Here, USCGIM claims that it had knowledge of its purported right to compel arbitration, thus satisfying
the first element.

PLAINTIFFS’ RESPONSE TO MOTION TO COMPEL ARBITRATION
AND STAY PROCEEDINGS OR ALTERNATIVELY MOTION TO DISMISS                                         PAGE 4
           Case 1:20-cv-01247-RP Document 12 Filed 01/22/21 Page 5 of 11




clear that the panel would rule in Plaintiffs’ favor. See Doc. 5 at 15-17. At USCGIM’s direction,

the Fund filed a lawsuit against Noble, then proceeded to interfere with the arbitration in order to

gather information for its lawsuit. Ragland Decl. Ex. 8 at 9. But after the panel refused the Fund’s

requests to observe, and after two awards were issued detailing the pattern of USCGIM’s

mishandling of the Fund’s assets, USCGIM and the Fund engineered the termination of the JAMS

arbitration. Id. Moreover, whereas Noble was prepared to oppose the Fund’s motion and seek, at

the very least, sufficient evidence of the financial condition of the Fund and its general partner,

USCGIM did nothing to salvage the arbitration. It did not cover the Fund’s fees, nor did it protest

when JAMS closed the entire proceedings shortly before the scheduled merits hearing. See

Ragland Decl. Ex. 11.

        Faced with a similar refusal by a party to an arbitration to pay its arbitration fee, the

Eleventh Circuit in Freeman held that the party “acted inconsistently with its contractual right to

arbitrate when it refused to pay the initial filing fee” and “therefore waived its right to arbitration.”

771 F. App’x at 933. Indeed, courts routinely view the refusal to pay arbitration fees as indicative

of waiver, or else construe it as a breach or default under the arbitration agreement that likewise

forecloses the right to arbitrate. See Sink v. Aden Enters., Inc., 352 F.3d 1197, 1201 (9th Cir. 2003)

(party “had a fair chance to proceed with arbitration, but . . . scuttled that prospect by its non-

payment of costs, impending the arbitration to the point where the arbitrator cancelled the

arbitration and declared [party] in default”).5 In sum, “[i]n these circumstances, [courts] hold that

§ 4 of the FAA does not compel a district court to return the parties once more to arbitration.” Id.


5
  See also Steffanie A. v. Gold Club Tampa, Inc., No. 8:19-cv-3097-T-33TGW, 2020 WL 4201948 (M.D.
Fla. July 22, 2020) (“Defendants’ repeated refusal to pay the AAA initial filing fee in this case constituted
both a waiver of the right to arbitrate and a breach of the parties’ agreement to arbitrate.”); Bruzda v. Sonic
Auto., No. 16-CV-02413-MEH, 2017 WL 5178967, at *5 (D. Colo. Jan. 23, 2017) (“Defendant forfeited
its ability to enforce the arbitration agreement when the AAA administratively closed the parties’ case
because of Defendant’s failure to pay fees despite multiple payment notices.”).

PLAINTIFFS’ RESPONSE TO MOTION TO COMPEL ARBITRATION
AND STAY PROCEEDINGS OR ALTERNATIVELY MOTION TO DISMISS                                               PAGE 5
            Case 1:20-cv-01247-RP Document 12 Filed 01/22/21 Page 6 of 11




       Here, USCGIM’s conduct went beyond dissipating the arbitration between the parties.

Once Plaintiffs were left with no choice but to file suit in court, USCGIM evaded service for a

month, see Doc. 1-3 at 500-24, only to then remove this case to federal court, and, nearly a month

later, seek the dismissal and transfer of the proceedings. Thus, while Plaintiffs have attempted to

litigate this matter in state and federal court since November 24, 2020 (including by seeking

temporary injunctive relief in state court), USCGIM waited until January 20, 2021 to seek to

compel arbitration. See Doc. 1-3 at 2; Doc. 8. Far less has been deemed sufficient to waive the

right to arbitrate. See Plows v. Rockwell Collins, Inc., 812 F. Supp. 2d 1063, 1065-68 (C.D. Cal.

2011) (finding waiver where defendant removed case to federal court, sought transfer of venue,

and participated in scheduling conferences and discovery). That USCGIM now attempts to invoke

an arbitration clause is of no consequence: “[a] statement by a party that it has a right to arbitration

in pleadings or motions is not enough to defeat a claim of waiver.” Martin, 829 F.3d at 1125.

       B.       Plaintiffs will suffer severe prejudice if required to arbitrate their claims.

       USCGIM’s request to arbitrate is also an improper gamesmanship tactic that will greatly

prejudice Plaintiffs. “Prejudice in the context of arbitration waiver refers to delay, expense, and

damage to a party’s legal position.” In re Mirant Corp., 613 F.3d 584, 591 (5th Cir. 2010) (quoting

Nicholas v. KBR, Inc., 565 F.3d 904, 910 (5th Cir. 2009)). Requiring Plaintiffs to arbitrate their

claims will result in each of these various forms of prejudice.

       USCGIM’s actions have already resulted in significant delays and expenses. Plaintiffs

brought their claims before a JAMS arbitration panel—incurring arbitration fees that would not

have existed in court proceedings—solely because USCGIM had insisted on arbitration and had

fraudulently procured the arbitration provisions found in the LPA and MASA. Once the arbitration

was initiated, USCGIM created additional delays (resulting in greater expenses) through its

evasive conduct and its failure to abide by numerous instructions set forth by the arbitrators. See,
PLAINTIFFS’ RESPONSE TO MOTION TO COMPEL ARBITRATION
AND STAY PROCEEDINGS OR ALTERNATIVELY MOTION TO DISMISS                                        PAGE 6
          Case 1:20-cv-01247-RP Document 12 Filed 01/22/21 Page 7 of 11




e.g., Ragland Decl. Exs. 5-7. USCGIM then orchestrated the Fund’s intervention into those

proceedings, which again delayed the final resolution of the matter.

       Although JAMS issued two awards in the course of the arbitration (which remain valid and

binding), USCGIM’s conduct effectively prevented Plaintiffs from obtaining a final ruling on the

merits of their claims. USCGIM is already responsible for a delay of over two years and for all

the legal expenses and investor losses that have been incurred during that timeframe. It is because

of USCGIM’s conduct that Plaintiffs found themselves forced to pursue this action in court.

USCGIM is thus also responsible for the delays and expenses associated with the present judicial

proceedings, which include a month’s worth of Plaintiffs’ diligent attempts to serve USCGIM—

all while USCGIM evaded service, refused to participate in state court hearings on Plaintiffs’

request for emergency relief (while knowing that they were scheduled), and instead planned the

removal of this action to federal court. Doc. 1-3 at 500-24; see also In re Mirant Corp., 613 F.3d

584, 591-92 (5th Cir. 2010) (affirming finding of waiver and concluding that delay in resolution

of the claims and “legal expenses [incurred] as a result of [movant’s] use of the federal court

system” “support a finding of prejudice”). Requiring Plaintiffs to arbitrate their claims now—after

they have already exhausted all options in the arbitral forum and have expended tens of thousands

of dollars in attempting to bring suit in court—will cause delays and expenses that are not only

prejudicial, but also prohibitive.

III.   Plaintiffs Cannot Be Compelled To Arbitrate Because The Arbitration Clauses Were
       Fraudulently Procured.

       Even if the arbitration had not been “had,” and even if USCGIM had not waived its alleged

right to arbitrate, referring this matter to arbitration would still be improper because the specific

arbitration clauses within the LPA and MASA were procured by fraud. The law is clear that

“ordinary contract principles prohibit parties from engaging in fraud to induce other parties to sign


PLAINTIFFS’ RESPONSE TO MOTION TO COMPEL ARBITRATION
AND STAY PROCEEDINGS OR ALTERNATIVELY MOTION TO DISMISS                                      PAGE 7
          Case 1:20-cv-01247-RP Document 12 Filed 01/22/21 Page 8 of 11




agreements.” Am. Heritage Life Ins. Co. v. Lang, 321 F.3d 533, 538 (5th Cir. 2003). Arbitration

clauses are thus invalid if they were procured by a party who “misrepresented the facts [or] acted

in less than good faith.” Id. (quoting S. Nat’l Bank v. Crateo, 458 F.2d 688, 692 (5th Cir. 1972)).

        Here, the arbitration clauses (including the specific phrases within those clauses that

delegate certain authority to the arbitrators) were induced through the misrepresentations of

USCGIM and its principals. See Doc. 5 at 12; Ragland Decl. ¶ 29 (explaining that “[t]he sole

reason why Plaintiffs brought their claims in an arbitration forum [in the original JAMS

proceeding] was because USCGIM, along with its principals and other related entities, had induced

Noble to agree to confidential arbitration provisions.”). Because the arbitration clauses (including

any phrases within those clauses delegating authority to the arbitrators) were procured by fraud,

they are invalid and do not support referring this matter to arbitration. See Prima Paint Corp. v.

Flood & Conklin Mfg. Co., 388 U.S. 395, 403-04 (1967) (“[I]f the claim is fraud in the inducement

of the arbitration clause itself—an issue which goes to the ‘making’ of the agreement to arbitrate—

the federal court may proceed to adjudicate it”).6

IV.     USCGIM’s Remaining Attempts To Dispose Of This Matter Are Meritless.

        USCGIM raises—but does not support with argument or authority—several other grounds

for either dismissing or transferring this matter, each of which lacks merit.

        USCGIM’s arguments pursuant to Rules 12(b)(1), 12(b)(3), and 12(b)(6) all hinge on its

request to compel arbitration. Mot. at 11-12. Because there is no basis to compel arbitration, those


6
  USCGIM correctly notes that Judge Yeakel rejected this argument in Noble Capital Grp., LLC v. US
Capital Partners, Inc., No. A-19-CV-1255-LY, Dkt. 14, 19 (W.D. Tex.), appeal filed, No. 20-50721 (5th
Cir. Aug. 31, 2020). That case involved fraud claims against USCGIM’s principals. Judge Yeakel entered
an order compelling arbitration of those claims, rejecting Plaintiff’s argument that fraudulent inducement
of the arbitration clauses precluded their enforcement. The pending appeal turns on the enforceability of
the arbitration clauses. Importantly, Judge Yeakel’s order was entered before USCGIM caused the
termination of the JAMS proceedings, such that he did not address the first two arguments made in this
response.

PLAINTIFFS’ RESPONSE TO MOTION TO COMPEL ARBITRATION
AND STAY PROCEEDINGS OR ALTERNATIVELY MOTION TO DISMISS                                          PAGE 8
          Case 1:20-cv-01247-RP Document 12 Filed 01/22/21 Page 9 of 11




arguments fail. Nor does Rule 12(b)(7) provide a ground for dismissal. The Fund is not an

indispensable party, as it is USCGIM that controls (and currently mismanages) the assets at issue.

       Plaintiffs have more than satisfied the requirements of Rule 9(b).               USCGIM’s

misrepresentations are not only set forth in detail and placed in context, but they are supported by

nearly 500 pages of evidence. See Doc. 1-3 at 2-498.

       Finally, USCGIM’s request to transfer venue is baseless. USCGIM represents to the Court

that “the contracts between the parties have valid and enforceable forum selection clauses which

specifies [sic] California as the proper venue.” Mot. at 13. But neither contract says anything

about litigating this matter in California. The contracts do specify California as the site for the

arbitration, but the arbitration is over. The only contractual provisions that speak to which court

is proper are the LPA’s consideration of “provisional remedies in aid of arbitration from a court of

appropriate jurisdiction in San Francisco County, California,” (Mot. at 8 (quoting LPA)), and the

MASA’s consideration of “provisional injunctive relief from any court having jurisdiction.” Mot.

at 9-10 (quoting MASA). Neither provision applies, and venue is proper in this Court under the

general venue rules.

                                         CONCLUSION

       USCGIM’s request to send this matter to an arbitration that has concluded is supported by

neither the law nor the facts. It should be denied.




PLAINTIFFS’ RESPONSE TO MOTION TO COMPEL ARBITRATION
AND STAY PROCEEDINGS OR ALTERNATIVELY MOTION TO DISMISS                                     PAGE 9
       Case 1:20-cv-01247-RP Document 12 Filed 01/22/21 Page 10 of 11




                                             Respectfully submitted,

                                             /s/ Jason M. Hopkins
                                             Jason S. Lewis
                                             Texas Bar No. 24007551
                                             Jason.Lewis@DLAPiper.com
                                             Jason M. Hopkins
                                             Texas Bar No. 24059969
                                             Jason.Hopkins@DLAPiper.com
                                             Marina Stefanova
                                             Texas Bar No. 24093200
                                             Marina.Stefanova@DLAPiper.com
                                             DLA Piper LLP (US)
                                             1900 N. Pearl Street
                                             Suite 2200
                                             Dallas, Texas 75201
                                             214-743-4546 – telephone
                                             972-813-6267 – facsimile

                                             ATTORNEYS FOR PLAINTIFFS




PLAINTIFFS’ RESPONSE TO MOTION TO COMPEL ARBITRATION
AND STAY PROCEEDINGS OR ALTERNATIVELY MOTION TO DISMISS                 PAGE 10
        Case 1:20-cv-01247-RP Document 12 Filed 01/22/21 Page 11 of 11




                              CERTIFICATE OF SERVICE

       I certify that on January 22, 2021, a copy of the foregoing document was served on all
attorneys of record via the Court’s electronic filing system.

                                                  /s/ Jason M. Hopkins
                                                  Jason M. Hopkins




PLAINTIFFS’ RESPONSE TO MOTION TO COMPEL ARBITRATION
AND STAY PROCEEDINGS OR ALTERNATIVELY MOTION TO DISMISS                             PAGE 11
